Citation Nr: 1447433	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 2004, in addition to 4 months and 17 days of service prior to January 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge seated at the RO in September 2011.  A transcript of the hearing is associated with the claims file.  In February 2012 and December 2013 the Board remanded the case for additional development.  It now returns for further appellate review.


FINDING OF FACT

The Veteran's bilateral dry eye syndrome and central serous retinopathy had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral dry eye syndrome and central serous retinopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran testified that her eye symptoms began in service and have continued to the present.  The eye diagnoses made during the appeal period are: dry eye, macular scars, macular degeneration, allergic conjunctivitis, white dot syndrome, adult vitelliform dystrophy, basal luminar drusen, pseudovitelliform variant, foveomacular dystrophy, Hollenhorst plaque, Bests disease, retinal drusen, serous retinal detachment, and senile nuclear cataract.

The February 2014 VA medical opinion addressed all of these diagnoses.  The examiner explained that many of the diagnoses had been subsequently ruled out, including allergic conjunctivitis, macular degeneration, white dot syndrome, adult vitelliform dystrophy, pseudovitelliform variant, foveomacular dystrophy, Bests Disease, and Hollenhorst Plaque.  Of the remaining diagnoses, the examiner opined based on record review that the current diagnosis of senile nuclear cataracts did not have its onset in service and was not related to an event or incident of service.

The 2014 examiner explained that the macular scars, basal laminar drusen, and retinal drusen are a "constellation of macular findings" consistent with the Veteran's diagnosis of central serous retinopathy.  He opined that both the bilateral dry eye syndrome and central serous retinopathy more likely than not had their onset in service.  Thus, service connection for an eye condition, diagnosed as bilateral dry eye syndrome and central serous retinopathy, is warranted.


ORDER

Service connection for bilateral dry eye syndrome and central serous retinopathy is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


